Exhibit CERTIFICATION OF CHIEFFINANCIALOFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Shentang International, Inc. (the “Company”) on Form 10-Q for the period endingSeptember 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Na Wang, ChiefFinancial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such
